UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                         


  MV Controls, Inc.,

                          Plaintiff,
                                                                   20-cv-9340 (AJN)
                 –v–
  Circor International, Inc., et al.,                                  ORDER

                          Defendants.




ALISON J. NATHAN, District Judge:

       In light of MV Controls’ filing of an amended complaint, Circor International’s motion to

dismiss the original complaint in this action is DENIED as moot.

       This resolves Docket Number 14.



       SO ORDERED.


Dated: July 13, 2021                               __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge
